  Case 17-07715         Doc 54     Filed 02/14/19 Entered 02/14/19 10:07:22              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-07715
         TIFFANY NICOLE SMITH

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/13/2017.

         2) The plan was confirmed on 05/15/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/31/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/14/2019.

         6) Number of months from filing to last payment: 17.

         7) Number of months case was pending: 23.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-07715        Doc 54       Filed 02/14/19 Entered 02/14/19 10:07:22                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $2,825.44
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $2,825.44


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $2,695.35
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $130.09
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $2,825.44

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ACL INC                          Unsecured         101.00           NA              NA            0.00       0.00
AFNI INC                         Unsecured         351.00           NA              NA            0.00       0.00
ALLIANT ENERGY                   Unsecured         178.00           NA              NA            0.00       0.00
ARNOLD SCOTT HARRIS              Unsecured          75.00           NA              NA            0.00       0.00
BELOVED COMMUNITY FAMILY WE      Unsecured         128.00           NA              NA            0.00       0.00
CAPITAL MANAGEMENT SERVICES      Unsecured         256.00           NA              NA            0.00       0.00
CARD PROTECTION ASSOC            Unsecured         178.00           NA              NA            0.00       0.00
CARMAX AUTO FINANCE              Unsecured      4,000.00            NA        11,886.02           0.00       0.00
CARMAX AUTO FINANCE              Secured              NA     11,886.02        11,886.02           0.00       0.00
CBE GROUP                        Unsecured      4,903.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REV      Unsecured      2,000.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      2,489.64       3,284.04        3,284.04           0.00       0.00
COMCAST CABLE                    Unsecured         854.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured         244.92        244.92          244.92           0.00       0.00
COMPUTER SYSTEMS INSTITUTE       Unsecured         400.00           NA              NA            0.00       0.00
CREDIT COLLECTION SERVICES       Unsecured         300.00           NA              NA            0.00       0.00
DANNY HILLS                      Unsecured            NA            NA              NA            0.00       0.00
EZPAWN                           Unsecured         116.00           NA              NA            0.00       0.00
First Source Bank                Unsecured         152.00           NA              NA            0.00       0.00
H&R ACCOUNTS                     Unsecured         127.00           NA              NA            0.00       0.00
H&R ACCOUNTS                     Unsecured         300.00           NA              NA            0.00       0.00
HZ CNAC                          Unsecured      9,706.00     12,542.29        12,542.29           0.00       0.00
HZ CNAC                          Secured        3,000.00            NA              NA            0.00       0.00
INTERSTATE POWER                 Unsecured         126.00        131.06          131.06           0.00       0.00
KAPLAN UNIVERSITY                Unsecured           0.00           NA              NA            0.00       0.00
MEDIACOM                         Unsecured         216.00           NA              NA            0.00       0.00
MERCY CENTER NORTH IOWA          Unsecured         128.00           NA              NA            0.00       0.00
MIDLAND FUNDING                  Unsecured         932.00           NA              NA            0.00       0.00
MONEY POWER                      Unsecured      3,334.00            NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured         150.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured         200.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-07715      Doc 54       Filed 02/14/19 Entered 02/14/19 10:07:22                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal       Int.
Name                               Class   Scheduled      Asserted      Allowed         Paid          Paid
NORTH IOWA AREA COMMUNITY CO   Unsecured      4,902.00       4,902.52      4,902.52           0.00        0.00
NORTH IOWA MERCY CLINICS       Unsecured            NA         127.00        127.00           0.00        0.00
PAYDAY LOAN STORE OF IL INC    Unsecured         941.00           NA            NA            0.00        0.00
PAYMENTS MD                    Unsecured         505.00           NA            NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured          73.00        701.22        701.22           0.00        0.00
PERITUS PORTFOLIO SERVICES     Secured       11,925.00     13,283.50     13,283.50            0.00        0.00
PERITUS PORTFOLIO SERVICES     Unsecured      1,358.50            NA            NA            0.00        0.00
PLAZA SERVICES                 Unsecured            NA         265.00        265.00           0.00        0.00
QUANTUM3 GROUP LLC             Unsecured            NA         140.50        140.50           0.00        0.00
SOUTH SUBURBAN COLLEGE         Unsecured           0.00           NA            NA            0.00        0.00
SOUTH SUBURBAN HOSPITAL        Unsecured         192.00           NA            NA            0.00        0.00
SPEEDYRAPID CASH               Unsecured         300.00        299.73        299.73           0.00        0.00
ST IL TOLLWAY AUTHORITY        Unsecured         867.60           NA            NA            0.00        0.00
US CELLULAR                    Unsecured         251.00        373.66        373.66           0.00        0.00
US DEPT OF EDUCATION           Unsecured     38,379.00     38,583.71     38,583.71            0.00        0.00
WOW CHICAGO                    Unsecured      2,500.00            NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00                 $0.00                $0.00
      Mortgage Arrearage                                   $0.00                 $0.00                $0.00
      Debt Secured by Vehicle                         $13,283.50                 $0.00                $0.00
      All Other Secured                               $11,886.02                 $0.00                $0.00
TOTAL SECURED:                                        $25,169.52                 $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                $0.00                $0.00
       Domestic Support Ongoing                             $0.00                $0.00                $0.00
       All Other Priority                                   $0.00                $0.00                $0.00
TOTAL PRIORITY:                                             $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                           $73,481.67                 $0.00                $0.00


Disbursements:

       Expenses of Administration                            $2,825.44
       Disbursements to Creditors                                $0.00

TOTAL DISBURSEMENTS :                                                                         $2,825.44




UST Form 101-13-FR-S (09/01/2009)
  Case 17-07715         Doc 54      Filed 02/14/19 Entered 02/14/19 10:07:22                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/14/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
